AO 2458 (Rev. 02/08/2019)-Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of l



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     V.                                     (For Offenses Committed On or After November l, 1987)


                              Hengrui Cao                                   Case Number: 3:20-mj-20062

                                                                            Dacely Garcia
                                                                            Defendant's Allorne


REGISTRATION NO. 9361 3298                                                                                FILED
THE DEFENDANT:
 l.8l pleaded guilty to count(s) I of Complaint
                                                                                                             JAN 2 1 2020
 •    was found guilty to count(s)
      after a plea of not guilty.
                                                                                       CLl)J1K U8 Di~f~lyt (J(JIJFiT
                                                                                liollVWl1·,,1;,,.~ ,,.,.,..,1 ., '~
                                                                                                                            --
                                                                                                                            -     .
                                                                                                                    .l:)j;j~b,l'f\J
                                                                                BY
      Accordingly, the defendant is ad"ud
                                      J ged guilty of such count(s) , which invo ve me following offense (s ) :

Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 I
 D The defendant has been found not guilty on count( s)
                                              -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of/

                             /~IME SERVED                                D _ _ _ _ _ _ _ _ _ days

 l.8l Assessment: $10 WAIVED l.8l Fine: WAIVED
 l.8l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Tuesday, January 21, 2020
                                                                          Date of Imposition of Sentence


           d'P~ · {) 'i<'.)D u£
     .
R ecerve
              =n=us=M~------
                                                                          H&Lt&ilr::~OCK
                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                    3:20-mj-20062
